Citation Nr: 1043210	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether the basic eligibility criteria to establish entitlement 
to nonservice-connected disability pension benefits have been 
met.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.  
He also purportedly served in the Reserves from 1964 to 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 letter decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's active duty service was not during a period of 
war.

2.  There is no evidence that the Veteran was disabled from a 
disease or injury incurred or aggravated in the line of duty 
during his purported Reserve service.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 
3.314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA generally has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  These duties do not apply, 
however, if resolution of a claim is based on the law rather than 
the evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 
426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  Detailed below is 
the Board's conclusion that the law is dispositive in this case.  
While VA did provide the Veteran with written notice detailing 
the evidence needed to substantiate his claim, and undertook 
evidentiary development to determine the nature and extent of the 
Veteran's military, a detailed discussion of VA's duties notify 
and assist is not necessary under the circumstances of this case.

II.  Nonservice-Connected Disability Pension

The Veteran seeks entitlement to nonservice-connected disability 
pension benefits.  He contends that his basic eligibility for 
such benefits is established by his active duty service from July 
1962 to June 1964 because many fellow servicemen in his unit were 
sent to the Republic of Vietnam (RVN).  He also contends that his 
basic eligibility for such benefits is established by his service 
in the Reserves from 1964 to 1970.

VA nonservice-connected disability pension benefits are payable 
to a Veteran who is permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct.  The Veteran must satisfy service 
requirements, however, to be eligible.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  Specifically, he must have served in 
active military, naval or air service either:  (1) for ninety 
days or more during a period of war, (2) during a period of war 
and was discharged or released from service for a service-
connected disability, (3) for a period of ninety consecutive days 
or more and such period began or ended during a period of war, or 
(4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes:  
(1) active duty, (2) any period of active duty for training 
(ACTDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty for training 
(INACTDUTRA) during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty 
means full-time duty other than active duty for training.  
38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  ACTDUTRA means full-
time duty performed by members of the Reserves or National Guard 
of any state for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  INACTDUTRA means other than full-time duty 
prescribed for Reserves or performed by a member of the National 
Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  
Annual training constitutes ACTDUTRA, while weekend drills are 
INACTDUTRA.

The term "period of war" includes the Vietnam era.  38 C.F.R. 
§§ 3.2, 3.3(a)(3).  This era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, in the case of a 
Veteran who served in the RVN during that period.  In all other 
cases, the Vietnam era is defined as the period beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).

VA's determination of whether a Veteran meets the service 
requirements necessary to establish basic eligibility for 
nonservice-connected disability pension benefits usually is 
dependent upon service department records.  See 38 C.F.R. § 
3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding 
that findings of a service department verifying a person's 
service are binding on the VA for purposes of establishing 
service).  A claim for nonservice-connected pension disability 
benefits by a Veteran whose service department records fail to 
show basic eligibility lacks legal merit and must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. at 430.

The Veteran's DD-214 confirms that he served on active duty from 
July 1962 to June 1964.  No other service was noted.

Service treatment records associated with the claims file all are 
dated between 1962 and 1964, with the exception of the Veteran's 
immunization record.  This record reflects that smallpox and 
polio vaccinations were provided to him in November 1967.

In November 2008 a search was conducted in the Personnel 
Information Exchange System (PIES) to ascertain whether the 
Veteran had served in the RVN.  In December 2008, VA received 
notification that there was no evidence to substantiate any 
service there.

Consideration first is given to the Veteran's active duty service 
from July 1962 to June 1964.  That many fellow servicemen in his 
unit were sent to the RVN during this period is irrelevant.  
Because he did not serve in the RVN then, the Vietnam era is 
defined in this case as the period beginning on August 5, 1964, 
and ending on May 7, 1975.  The Veteran's active duty service 
concluded in June 1964, just over a month before this period 
commenced.  As such, it was not during a period of war.

Turning now to consider the Veteran's purported Reserves service 
from 1964 to 1970, the Board observes that documentation 
conclusively verifying such service is not of record.  The 
immunization record with entries dated in November 1967 in his 
service treatment records suggests, however, that he may have 
been involved with the military in some capacity after his 
discharge from active service in June 1964.  Therefore, the Board 
shall assume, for the sake of argument, that he was a member of 
the Reserves as alleged.  The Board further shall assume that 
this entailed both periods of ACTDUTRA and INACTDUTRA, as usually 
is the case.  Nevertheless, the evidence is insufficient.  There 
is no indication that the Veteran became disabled from a disease 
or injury incurred or aggravated in the line of duty.  He has not 
alleged, nor does the record reflect, any such disability.  He 
has never been granted service connection for any disability.  
Accordingly, the Veteran's purported ACTDUTRA and INACTDUTRA 
service in the Reserves was not active military service.

For these reasons, the Veteran does not meet the service 
requirements necessary to establish basic eligibility for 
nonservice-connected disability pension benefits.  His appeal 
thus is denied as a matter of law.  See Sabonis, 6 Vet. App. at 
430.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits has not been established, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


